Citation Nr: 1225001	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  10-18 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for vertigo, to include as secondary to service-connected tinnitus.  

2.  Entitlement to service connection for a left knee disorder.  

3.  Entitlement to a higher initial rating for bilateral hearing loss, evaluated as noncompensably (0 percent) disabling prior to June 5, 2010 and 20 percent disabling from June 5, 2010.  

(The issues of entitlement to a higher initial rating for degenerative disc disease (DDD) of the lumbar spine, evaluated as 10 percent disabling prior to February 18, 2010, 20 percent disabling from February 18, 2010 through April 24, 2011, and 40 percent disabling from April 25, 2011 and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) will be addressed in a separate decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from November 1945 to May 1948, and from October 1950 to July 1968.  

This appeal to the Board of Veterans' Appeals (Board) arises from January 2009 and May 2009 rating decisions.  In the January 2009 rating decision the RO, inter alia, granted service connection for bilateral hearing loss, and assigned an initial noncompensable (0 percent) rating, effective September 9, 2008.  In March 2009, the Veteran filed a notice of disagreement (NOD) with the assigned disability rating.  In the May 2009 rating decision, the RO denied service connection for a left knee disorder, a hiatal hernia with duodenal ulcer, and vertigo, to include as secondary to tinnitus.  The Veteran filed an NOD with the denials of service connection in July 2009.  In an April 2010 rating decision, the RO granted service connection for a duodenal ulcer (also claimed as a hiatal hernia), representing a full grant of the benefit sought with respect to that claim.  Statements of the case (SOCs) regarding the claim for a higher initial rating for bilateral hearing loss and the claims for service connection for a left knee disorder and vertigo were issued in April 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.  In a December 2010 rating decision, the RO granted a 20 percent rating for bilateral hearing loss, effective June 5, 2010.  A supplemental SOC (SSOC) was issued in December 2010.  

In June 2011, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  During the hearing, the undersigned granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2011).

The Board notes that, in a January 2011 letter, the Veteran's representative wrote that the Veteran would be forwarding a letter in the near future withdrawing his pending appeals except for his vision and left knee disorder.  A substantive appeal may be withdrawn at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  See 38 C.F.R. § 20.204.  Despite the January 2011 letter, there is no subsequent communication from the Veteran or his representative actually withdrawing any claims from appeal.  Indeed, during the June 2011 hearing, the Veteran provided testimony regarding each of the claims listed on the title page.  Thus, these matters remain in appellate status.  

Because the Veteran has disagreed with the initial rating assigned following the grant of service connection for bilateral hearing loss, the Board characterized this issue on appeal in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, while the RO has granted a higher rating for the Veteran's hearing loss disability during the pendency of the appeal, inasmuch as higher ratings for this disability are available before and after the effective date of the higher rating, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized this issue as reflected on the title page.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993).  

In addition to presenting testimony regarding the claims listed on the title page during his June 2011 hearing, the Veteran also testified regarding a claim for a higher rating for a service-connected lumbar spine disability.  This issue had previously been addressed during a Board hearing before another Veterans Law Judge in August 2009.  

The law requires that the Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal.  See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  Appeals can be assigned to an individual Veterans Law Judge or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a).  Thus, when an appellant has had a personal hearing before two separate Veterans Law Judges during the appeal and these hearings covered one or more common issues, a third Veterans Law Judge is assigned to the panel after the second Board hearing has been held and the appeal is ready for appellate review.  The United States Court of Appeals for Veterans Claims (Court) has interpreted 38 C.F.R. § 20.707 as requiring that an appellant must be provided the opportunity for a hearing before all three Veterans Law Judges involved in a panel decision.  Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011).  Therefore, in an October 2011 letter the Veteran was offered the opportunity of a hearing before the third member of the decision panel regarding his claim for a higher initial rating for his lumbar spine disability.  

In a November 2011 response to the October 2011 letter, the Veteran requested a videoconference hearing before a third Veterans Law Judge.  Accordingly, in January 2012, the case was remanded to afford the Veteran his requested hearing.  A March 2012 letter advised the Veteran that he was scheduled for a hearing before a Veterans Law Judge at the RO in April 2012; however, on the date of his scheduled hearing, the Veteran withdrew his hearing request and asked that a decision be made from the evidence on file.  See 38 C.F.R. § 20.704(e) (2011). There are no outstanding hearing requests of record.  As noted on the title page, the claim for a higher initial rating for DDD of the lumbar spine is being addressed in a separate Board decision.  

In April 2012, the Veteran's representative submitted additional medical evidence, consisting of VA treatment records.  This evidence was accompanied by a waiver of RO consideration of the evidence.  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2011).

For the reasons expressed below, the claims on appeal are being remanded to the RO via the AMC in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.   

REMAND

Unfortunately, the record reflects that further action in this appeal is warranted, even though such action will, regrettably, further delay an appellate decision in this appeal.

Regarding the claim for service connection for vertigo, the Veteran asserts that he has vertigo related to service and/or his service-connected tinnitus.  Service treatment records reflect that, during a March 1959 examination, the Veteran reported dizziness upon getting up for the past four months, but stated that he had not been treated for this complaint.  The examiner described the Veteran's reported dizziness as not disabling.  Clinical evaluations of the ear and neurologic system were normal.  During VA audiological examination in November 2008, the Veteran reported a problem with dizziness/tinnitus; however, later, during the same examination, the Veteran denied dizziness.  During the June 2011 hearing, the Veteran reported that he had a little bit of dizziness and a feeling that the room was spinning, although he added he was okay if he stood against the wall.  He further described some imbalance when walking.  The Veteran testified that two physicians, Dr. B. and Dr. M. had told him that his current vertigo was due to damage to his ears from service.  

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4)(i) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

In light of the evidence of an in-service complaint regarding dizziness and the current complaints regarding dizziness, the Board finds that a VA examination and opinion, by an appropriate physician, would be helpful in resolving the claim for service connection for vertigo.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, 20 Vet. App. at 83.

The Veteran also asserts that he has a current left knee disability related to service.  During VA treatment in March 2004, the Veteran complained of chronic pain in the left knee, and described a remote injury during active duty.  The pertinent assessment following examination was left knee arthralgia.  In a note received in March 2009 a private physician, Dr. B., wrote that the Veteran had internal derangement of the left knee related to an old military injury.  During the June 2011 hearing, the Veteran testified that he injured his left knee in 1955 when unloading heavy cable which rolled into him.  He indicated that his knee was swollen following the injury, and remained swollen.  He added that this knee injury occurred in 1955 or thereabouts, but he was not exactly sure because he did not have his records.  

The Veteran is competent to assert the occurrence of an in-service injury.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1991). The Board notes that, the Veteran's description of his left knee injury is similar to an injury he had previously described regarding a claimed right knee disability.  In this regard, the Veteran testified during his August 2009 hearing that, in 1945, he was helping to unload a 250 pound roll of cable which hit him in the knee and rolled over him.  Nevertheless, it is possible that the Veteran injured both knees during service.  

The March 2009 note from Dr. B. suggest a nexus between the Veteran's current left knee disorder and service; however, Dr. B. did not provide any rationale for his conclusion and, therefore, his opinion is inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").

Accordingly, a VA examination to obtain a medical nexus opinion regarding the claimed left knee disorder is also warranted.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, 20 Vet. App. at 83.

In rendering the requested opinion, the physician should consider any post-service injuries to the left knee. In this regard, treatment records from the Air Force Academy Hospital reflect that the Veteran was afforded a left knee X-ray in August 1977, four or five months following trauma.  An April 2006 MRI of the left knee indicates that the Veteran suffered a left knee injury at a store in January 2006.  During private treatment in January 2007, the Veteran reported that he had been skiing about five or six days earlier and was still having a fair amount of pain in his knees.  The pertinent assessment was primarily tendinitis, related to skiing.  Notably, during the June 2011 hearing, the Veteran indicated that these post-service knee injuries occurred because he already had problems with his left knee.  

Prior to arranging for the Veteran to undergo examinations, to ensure that all due process requirements are met, and that the record before each VA examiner is complete, the AMC/RO should also obtain and associate with the claims file or Virtual VA e-folder all outstanding pertinent medical records.

In this regard, a February 2010 VA spine examination report indicates that there was a temporary file regarding the Veteran's claimed left knee disorder, vertigo, and hernia.  A September 2011 RO decision, available in the Veteran's Virtual VA e-folder, also indicates that a temporary folder was reviewed.  The Board emphasizes that records in the possession of the RO that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators, including the Board, during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Without the temporary folder(s), the Board cannot determine with confidence whether, based on evidence both actually and constructively of record, VA's duty to assist has been fulfilled and/or whether the Board otherwise has before it all of the necessary information and evidence to arrive at a proper decision on the matters on appeal.  Hence, the AMC/RO should associate any temporary folders in VA's possession with the Veteran's claims file.

Additionally, during the June 2011 hearing, the Veteran testified that, after discharge from service, he had received treatment for his left knee disorder at the Air Force Academy Hospital, Peterson Air Force Base Hospital, and Fort Carson Hospital.  The Veteran added that he had been diagnosed with vertigo at the Fort Carson Hospital in 1973.  While post-service treatment records from the Air Force Academy Hospital and Peterson Air Force Base Hospital have been obtained, treatment records from the Fort Carson Hospital are not currently available for the Board's review.  There is no indication that the RO has directly contacted the Fort Carson Army Hospital to request records pertinent to the claims on appeal.  VA has an obligation to request records directly from that treating military facility as the Veteran has provided sufficient information to identify and locate the potential custodian of records.  Sheed v. Derwinski, 2 Vet. App. 256, 259 (1992).

The record also reflects that potentially pertinent, identified private medical records have not been obtained.  In this regard, a March 2004 VA treatment record reflects that the Veteran had Medicare and saw Dr. B., his primary care provider.  During a September 2007 VA examination of the lumbar spine, the Veteran reported that Dr. B. in Colorado Springs was his primary care physician.  During the August 2009 hearing, the Veteran reported that he received treatment for his back through a private doctor who was a Tricare provider.  While the Veteran reported that these treatment records had been provided to VA, the most recent private treatment records associated with the claims file at the time of the August 2009 hearing were dated in February 2007.  Accordingly, the Veteran indicated that he would secure his private treatment records, and the Veterans Law Judge who held that hearing held the record open for 30 days to allow the Veteran to submit these medical records.  He did not subsequently furnish additional records and, in a November 2009 decision and remand, the Board stated that, while the Veteran was free to obtain private treatment records and submit them to VA, if he wanted VA to obtain these records, he should identify the records and submit proper authorization so VA could obtain them.  

The Veteran has not submitted a release regarding private treatment records.  Nevertheless, a December 2009 VA treatment record reflects that the Veteran refused primary care from VA and had an outside provider, Dr. B.  An August 2010 VA treatment record again lists Dr. B. as the Veteran's outside provider.  Notably, a February 2010 VA spine examination report indicates that the Veteran received about 50 percent of his care through VA.  During the June 2011 hearing, the Veteran testified that he had last seen a doctor for his left knee in March 2011, and took medications which he got from Tricare.  He added that Dr. B. was the doctor he saw for internal medicine and testified, "He takes care of my physical and my heart... And he makes sure that I'm in good shape as far as my body, you know, your blood, that my kidneys are good and my - everything..."  He added that he had appointments scheduled with Dr. B. and Dr. M., Tricare physicians, for his knee and back, and later reported that these physicians were treating him for vertigo.  The record was held open for 30 days following the June 2011 hearing, to allow the Veteran to submit treatment records from his Tricare physicians; however, no additional treatment records were subsequently associated with the record.  

While some treatment records from Dr. B., dated from January to February 2007, and the aforementioned note received in March 2009, have been associated with the record,  the aforementioned treatment records and statements from the Veteran reflect that additional treatment records from this physician are available.  In addition, while VA treatment records reflect that the Veteran was seen by a Dr. M. at the Colorado Springs Community Based Outpatient Clinic (CBOC), the Veteran has also reported treatment by a physician of the same name via Tricare.  Further, a March 2008 VA treatment note reflects that Dr. S. was the Veteran's primary care provider in the community.  

As required under 38 C.F.R. § 3.159(c)(3), VA must attempt to procure treatment records identified by the Veteran.  As the claims are being remanded, the AMC/RO should obtain and associate with the claims file any records of treatment pertinent to the claims on appeal from Dr. B., Dr. M., and/or Dr. S. (identified above).  If  current authorization to obtain these records is required, the AMC/RO should request that the Veteran sign and furnish such appropriate authorization for the release to VA of all such private medical records, and any such authorization should be associated with the claims file.

Additionally, the Board notes that, during the June 2011 hearing, the Veteran testified that he had Social Security and Medicare.  It is unclear whether the Veteran is in receipt of Social Security disability benefits.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Hence, when VA is put on notice of the existence of SSA records, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).   On remand, the AMC/RO should clarify whether the Veteran is in receipt of Social Security disability benefits and, if so, should obtain and associate with the claims file or Virtual VA e-folder a copy of any SSA decision regarding a claim for disability benefits pertinent to the claims on appeal, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  

The AMC/RO should also obtain and associate with the claims file all outstanding VA medical records.  The claims file includes treatment records from the Eastern Colorado VA HCS (dated from March 2004 to June 2011).  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn, 11 Vet. App. at 466-67; Bell, 2 Vet. App. at 613.  Hence, the AMC/RO must obtain all outstanding pertinent VA treatment records from the Eastern Colorado HCS, following the current procedures prescribed in 38 C.F.R. § 3.159 as regards requests for records from Federal facilities. 

Further, to ensure that all due process requirements are met, and the record before each examiner is complete the AMC/RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  The notice letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AMC/RO should specifically request any current authorization needed to obtain the identified private records noted above.  Thereafter, the AMC/RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AMC/RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AMC/RO should also undertake any other development and/or notification action deemed warranted by the VCAA (to include arranging for the Veteran to undergo an additional VA examination to evaluate his bilateral hearing loss, if warranted) prior to adjudicating the claims on appeal.  The adjudication of the claim for higher rating should include specific consideration "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Fenderson, as appropriate.  The AMC/RO's readjudication of the claims should include consideration of all evidence added to the record (to include the claims file and the Virtual VA e-folder) since issuance of the December 2010 SSOC.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain from the Eastern Colorado VA HCS any records of evaluation and/or treatment of the Veteran, dated since June 2011.  The AMC/RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file or Virtual VA e-folder.

2.  The AMC/RO should associate any temporary folders in VA's possession with the remainder of the record on appeal.

3.  The AMC/RO should undertake appropriate action to obtain all outstanding treatment records from the Fort Carson Hospital pertinent to the claims on appeal, to include requesting the records directly from this facility.

4.  The AMC/RO should ask the Veteran to clarify whether he is in receipt of Social Security disability benefits.  If so, the AMC/RO should obtain from the SSA a copy of any decision(s) regarding the Veteran's claim for disability benefits pertinent to the claims on appeal, as well as copies of all medical records underlying those determinations.  In requesting these records, the AMC/RO should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file or Virtual VA e-folder.  

5.  The AMC/RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  

If current authorization is required to obtain outstanding treatment records from Dr. B., Dr. M., and/or Dr. S. (identified above), the AMC/RO should specifically request that the Veteran provide current signed authorization to enable it to obtain all outstanding records from these providers, and a copy of such authorization should be associated with the claims file or Virtual VA e-folder.

The letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).   

6.  If the Veteran responds, the AMC/RO should assist him in obtaining any additional evidence identified-to specifically include the treatment records from Dr. B., Dr. M., and/or Dr. S. (as noted above)-following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file or Virtual VA e-folder.  

If any records sought are not obtained, the AMC/RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

7.  After all records and/or responses received from each contacted entity have been associated with the claims file, the AMC/RO should arrange for the Veteran to undergo VA examination to evaluate his claimed vertigo.  

The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should set forth all examination findings, along with complete rationale for any conclusions reached, in a printed (typewritten) report.

Following examination of the Veteran and a review of the record, the examiner should identify any current vertigo.  In regard to any diagnosed vertigo, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current vertigo was incurred or aggravated as a result of active service; or in the alternative, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's vertigo was proximately due to (caused by), or alternatively, aggravated (permanently worsened) by service-connected tinnitus.  

In rendering the requested opinion, the examiner should consider and address the Veteran's complaint regarding dizziness during service.  

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.
	
8.  After all records and/or responses received from each contacted entity have been associated with the claims file, the AMC/RO should arrange for the Veteran to undergo VA examination to evaluate his claimed left knee disorder.  

The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should set forth all examination findings, along with complete rationale for any conclusions reached, in a printed (typewritten) report.

Following examination of the Veteran and a review of the record, the examiner should identify any current left knee disorder.  In regard to any diagnosed disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current disorder was incurred as a result of active service.  

In rendering the requested opinion, the examiner should consider and address the Veteran's report of a left knee injury during service and the March 2009 note from Dr. B. (discussed above).  

In rendering the requested opinion, the physician should also consider any post-service injuries to the left knee, to include in 1977, 2006, and 2007 (discussed above).

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

9.  If the Veteran fails to report to any scheduled examination, the AMC/RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

10.  To help avoid future remand, the AMC/RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).   

11.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include arranging for the Veteran to undergo an additional VA examination to evaluate his bilateral hearing loss, if warranted), the AMC/RO should readjudicate the claims on appeal in light of all pertinent evidence (to particularly include all evidence added to the claims file and/or Virtual VA e-folder since issuance of the December 2010 SSOC) and legal authority.  The adjudication of the claim for a higher initial rating for bilateral hearing loss should include consideration of whether "staged rating" pursuant to Fenderson (cited to above), is warranted.  

12.  If any benefit sought on appeal remains denied, the AMC/RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  The AMC/RO is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

